Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit the weight ratio of polyol component to polyisocyanate component from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0031815 to Singh et al. in view of U.S. Patent Pub. No. 2003/0092868 to Morikawa et al.
As to claims 1-2 and 5-6, Singh discloses a two-component polyurethane adhesive comprising a polyisocyanate component and 60 to 90% by weight (0012) of a polyol component wherein the polyol component comprises a mixture of a “polyester polyol 2” that is a copolymer of sebacic acid, isophthalic acid, terephthalic acid, neopentyl glycol and adipic acid with a number average molecular weight of 8,000, functionality of 2 (OH# = 14.0) and a polycarbonate polyol. Singh disclose a polyisocyanate component comprising the reaction product of lsonate M143 liquified pure diphenylmethane diisocyanate (aromatic MDI, 0084), ester carbonate, and trimethylolpropane that preferably has a functionality of 2.0 to 3.3 (0047), which overlaps the claimed range.  Singh discloses a prepolymer (aromatic polyisocyanate adduct) comprising the reaction product of the polyester polyol and an aromatic polyisocyanate (TDI and MDI are preferred) is used as the second component in amounts of 10 to 40% by weight of the adhesive component (0013).  At the time of filing it would have been obvious to a person of ordinary skill in the art to use a higher functional polyisocyanate to increase crosslink density or cure speed of the adhesive composition.
Singh does not expressly disclose the second polyol component.
Morikawa discloses a polyurethane adhesive for making laminates [abstract] for the lamination of foil and paper [0112-0113]. The adhesive comprises a carboxyl group (i.e. protonated O=C-O) containing polyol [0038] reacted with a polyisocyanate curing agent [0039]. The Example 11 includes Polyol E as the carboxyl containing polyol [Table 3] wherein Polyol E is a carboxyl group-containing diol obtained by adding epsilon-caprolactone to the methylol group of dimethylolpropionic acid to get a number- average molecular weight=500 [0155], i.e. a polyester polyol. The polyol E has an equivalent weight of 500 and a carboxyl number of 112.2 mgKOH/g according to the equation (Acid number = 56.1 x 1000 / Equivalent Weight). Singh discloses a mixture of high molecular weight polyol and polyol E wherein the content of polyol E is 21.2% (Example 11)
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the carboxyl containing polyol of Morikawa within the amounts disclosed in Morikawa to the adhesive of Singh to provide the adhesive with short aging time, a long pot life, and good storage stability (Abstract).
As to claim 3, Singh discloses an NCO content of 19.9% and a range of 5-40% (0053). At the time of filing it would have been obvious to a person of ordinary skill in the art to decrease the NCO content of the prepolymer within the claimed ranges based on desired cure speed (low NCO content, lower reactivity).
As to claim 4, Singh discloses polyol mixtures that comprises up to 95% by weight of the entire polyol component that includes polyester polyol, polycarbonate polyol, and polyols with higher functionality (0017-0018).  At the time of filing it would have been obvious to a person of ordinary skill in the art to maintain the content of polyester polyol within the claimed range as taught in Singh to obtain an adhesive with excellent adhesion strength, UV and thermo oxidative stability, abrasion and chemical stability (0004). Further, the combination of polyester and polycarbonate would improve hydrolytic stability of the adhesive (0004).
As to claim 7, Singh discloses a weight ratio of polyol to polyisocyanate of 70-95%:30-5% (0058-0059).
As to claim 9, Singh discloses a curable mixture comprising the two-component urethane adhesive in the production of laminates (0100).

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant argued that neither Singh nor Morikawa teach the polyisocyanate component and the weight ratio of polyol component to polyisocyanate component.
This is not found persuasive because Singh teaches a two component adhesive comprising 60 to 90% by weight of a polyol component and 10 to 40% by weight of a polyisocyanate component (0012-0013).  The weight ratio is 60:40 to 90:10, which overlaps the claimed range.
Singh further teaches that the polyisocyanate component is a prepolymer (adduct) prepared from MDI or TDI and a polyester polyol.  This meets applicants limitation of aromatic isocyanate adduct prepared from TDI or MDI isomers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763